J-S29022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ABDUL YUSUF HARDY                     :
                                       :
                   Appellant           :   No. 832 EDA 2019

         Appeal from the PCRA Order Entered February 25, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0428501-1993,
           CP-51-CR-0428551-1993, CP-51-CR-0428571-1993,
                        CP-51-CR-0428591-1993

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ABDUL YUSUF HARDY                     :
                                       :
                   Appellant           :   No. 835 EDA 2019

         Appeal from the PCRA Order Entered February 25, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0428501-1993,
           CP-51-CR-0428551-1993, CP-51-CR-0428571-1993,
                        CP-51-CR-0428591-1993

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ABDUL YUSUF HARDY                     :
                                       :
                   Appellant           :   No. 836 EDA 2019

         Appeal from the PCRA Order Entered February 25, 2019
J-S29022-20



    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0428501-1993,
              CP-51-CR-0428551-1993, CP-51-CR-0428571-1993,
                           CP-51-CR-0428591-1993

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    ABDUL YUSUF HARDY                            :
                                                 :
                       Appellant                 :   No. 837 EDA 2019

            Appeal from the PCRA Order Entered February 25, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0428501-1993,
              CP-51-CR-0428551-1993, CP-51-CR-0428571-1993,
                           CP-51-CR-0428591-1993


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                            FILED FEBRUARY 23, 2021

        Appellant Abdul Yusuf Hardy appeals from the order dismissing his

fourth Post Conviction Relief Act1 (PCRA) petition as untimely and meritless.

Appellant contends that the PCRA court erred because his “Brady/Giglio”2

claim established a time-bar exception and required a new trial. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2United States v. Giglio, 405 U.S. 150 (1972); Brady v. Maryland, 373
U.S. 83 (1963).

                                           -2-
J-S29022-20



      This Court previously summarized the factual background of Appellant’s

underlying conviction as follows:

      In October of 1992, [Appellant] and two other men allegedly
      pistol-whipped Demond Jackson.[fn4] Approximately one month
      later, [A]ppellant was socializing in Jarrett’s bar. Attoy Davis and
      Hassan Muldrow were also present in the bar.              Davis had
      previously informed Muldrow that [A]ppellant had participated in
      striking Jackson. Muldrow, who was intoxicated, approached
      [A]ppellant and confronted him with regard to his role in the
      beating. A heated argument ensued during which Muldrow’s
      friends, Davis, Sean Ballard[fn5] and Bernard Beard became
      involved.    However, further conflict was avoided by the
      intervention of other bar patrons and/or acquaintances of the
      parties.

            One of the men whom [A]ppellant accompanied accused
         [fn4]

         [Demond] Jackson of shooting his nephew, Harry.
         [Demond] Jackson denied committing this crime.
         [fn5]Earlier that evening Sean Ballard and his friend, Ron
         Wyatte, had an altercation with Stanley Williams, one of
         [A]ppellant’s co-defendants. During this incident, Ballard
         spoke with Williams’ friend, Eric Crawley. Wyatte had been
         drinking and believed that a confrontation occurred. As a
         result, he intervened and punched or shoved Crawley.
         Williams came to Crawley's defense, punched Wyatte and
         displayed a .38 caliber weapon. Wyatte then left. Ballard
         purportedly smoothed things over between himself, Crawley
         and Williams by explaining that Wyatte had been drunk.

      Ballard spoke with Attoy Davis regarding the argument with
      [A]ppellant. Ballard then departed. Upon exiting the bar, Sean
      Ballard was seen approaching or talking with a group of several
      men. Moments later, he was fatally shot in the abdomen by one
      of the men in the group.

      Shortly after the argument in the bar had ended, Beard, Muldrow,
      and a third friend, Earl Spearman, also left the bar and got into
      Beard’s vehicle.[fn6] Spearman, who was seated in the passenger
      seat heard gunshots and turned to see [A]ppellant firing upon the
      vehicle. Although wounded, Beard was able to drive a short
      distance before he lost consciousness and caused the car to crash.
      Spearman emerged from the shooting and accident unscathed.

                                     -3-
J-S29022-20


       Unfortunately, Beard and Muldrow sustained multiple gunshot
       wounds and died as a result of their injuries.

              Beard, Muldrow and Spearman left the bar before Sean
          [fn6]

          Ballard.

       Appellant was ultimately apprehended several months later and
       charged with various offenses arising out of the shootings. Three
       other men, Mack “Quidar” Alderman, Stanley Williams and
       Mohammed El-Akram were also arrested in connection with the
       above shootings.     The charges against the four men were
       consolidated and a joint trial was held from May 23 through June
       17, 1994.[3] The jury convicted [A]ppellant of the offenses
       involving Beard, Muldrow and Spearman as well as the weapons’
       violations. Appellant was acquitted of conspiracy and the murder
       of Ballard, however.

Commonwealth v. Hardy, 677 A.2d 1264, 02444 Philadelphia, 1994, at 1-

3 (Pa. Super. filed Feb. 26, 1996) (unpublished mem.) (some footnotes

omitted). On June 17, 1994, after the jury was unable to reach a decision on

the application of the death penalty for Appellant’s murder convictions, the

trial court sentenced Appellant to two consecutive terms of life imprisonment.



____________________________________________


3 We add that at trial, the Commonwealth introduced Demond Williams’ prior
inconsistent statement to police regarding “the pistol-whipping incident” as
substantive evidence of Appellant’s motive for the shooting. See Hardy,
02444 Philadelphia, 1994, at 8-10 (rejecting Appellant’s direct appeal claims
that the trial court erred in admitting prior bad acts evidence and that Demond
Williams’ prior statements should not have been admitted as substantive
evidence).

In addition to Spearman’s testimony identifying Appellant as the person who
shot into the car, the Commonwealth presented evidence from Clarence
Reeder about the fight inside the bar and the shootings, as well as Reeder’s
identification of Appellant as one of the shooters.




                                           -4-
J-S29022-20



       This Court affirmed the judgments of sentence on February 26, 1996,

and our Supreme Court denied allowance of appeal on November 27, 1996.

Commonwealth v. Hardy, 686 A.2d 1308 (Pa. 1996). Appellant did not file

a petition for writ of certiorari in the United States Supreme Court.

       Appellant unsuccessfully sought post-conviction relief in a timely, first

PCRA petition, as well as two untimely PCRA petitions. 4 Appellant, through

present counsel, filed the instant PCRA petition, his fourth, on January 8,

2018, alleging:

       12. The petition is “timely” under the exception to the PCRA for
       governmental interference based on the suppression of
       exculpatory or impeachment material under Brady/Giglio. The
       materials involved were part of the public record but not available
       to [Appellant] who was incarcerated. [Appellant] was only able to
       get the materials when a friend of the family hired a lawyer to
       represent him.

       13. Based on exceptional circumstances, I respectfully request
       the Court order the production of the prosecution’s H-File[5] and
       the production of exculpatory or impeachment material relative to
       all witnesses including [Demond] Jackson, Reeder and Spearman
       under Brady/Giglio.

       14. The issues which I have raised in this petition have not been
       finally litigated or waived because of the following: claims of
       ineffective assistance of counsel must be presented in a PCRA
____________________________________________


4 Appellant was appointed PCRA counsel for his first PCRA petition. See
Commonwealth v. Hardy, 3753 Philadelphia 1998, at 3 (Pa. Super. filed
Feb. 2, 2000). Appellant also unsuccessfully sought relief in a federal habeas
corpus proceeding in 2003.

5Our Supreme Court has referred to an “H-file” as an investigating homicide
detective’s file. See Commonwealth v. Natividad, 200 A.3d 11, 17 (Pa.
2019).



                                           -5-
J-S29022-20


       petition. Materiality of Brady material was discovered within the
       last 60 days.

PCRA Pet., 1/8/18, at 2-3.           According to Appellant, the Commonwealth

suppressed information that Demond Jackson and Reeder engaged in prior

bad acts, had prior convictions, and obtained some benefit for testifying

against him.6 See Mem. of Law, 1/8/18, at 15, 21-22.

       On September 17, 2018, the Commonwealth filed a motion to dismiss

Appellant’s PCRA petition.         The Commonwealth claimed that Appellant’s

alleged new information concerning Demond Jackson did not establish an

exception to the PCRA time bar. Mot. to Dismiss, 9/17/18, at 6.

       The Commonwealth further asserted that Appellant and his present

counsel “were well-aware that Demond Jackson had testified in the other

matter more than a year before” filing the instant petition in January 2018.

Id. In support, the Commonwealth attached to its motion to dismiss a letter

to Appellant from Appellant’s present counsel dated November 28, 2016, in


____________________________________________


6 Although Appellant referenced Spearman in his petition, Appellant did not
assert that he discovered new information regarding Spearman. Instead,
citing the transcript of his own trial, he asserted that Spearman’s identification
of Appellant was unreliable. See Mem. of Law, 1/8/18, at 22.

We add that while Appellant cited to various trial transcripts that he allegedly
attached to his PCRA petition, Appellant did not provide those exhibits.
Similarly, in his brief in this appeal, Appellant cites to transcripts that were
allegedly included in a reproduced record. However, those citations do not
correspond to any part of a trial transcript. Lastly, we note that the trial record
and trial transcripts transmitted to this Court are incomplete.




                                           -6-
J-S29022-20



which counsel discussed Demond Jackson.                 Id. at 6 & Ex. A.       The

Commonwealth stated: “[Appellant] apparently circulated this letter among

his fellow inmates (and thereby waived attorney-client privilege), because at

least one of the other defendants in the unrelated matter has attached it to

his court filings, thereby making it accessible to the Commonwealth.”7 Id. at

6 n.2. The Commonwealth did not discuss Appellant’s claim that it suppressed

information regarding Reeder.8

       On November 19, 2018, Appellant filed a response in opposition to the

Commonwealth’s motion to dismiss.              Appellant restated his claims that he

timely filed his PCRA petition in light of the Commonwealth’s Brady violation

and that the new information required a new trial. Opp’n to Mot. to Dismiss,

11/19/18, at 3-12. Appellant also denied the Commonwealth’s assertion that

he was aware of the information regarding Demond Jackson for more than

one year before filing the instant PCRA petition, stating:


____________________________________________


7   Among the results of a Westlaw search for “Francisco Azcona” is
Commonwealth v. Trice, 2308 EDA 2017, 2018 WL 5783844 (Pa. Super.
filed Nov. 5, 2018) (unpublished mem.). The results for a Westlaw search of
“Demond Jackson” also lists Trice as a result, as well as an unpublished
memorandum in Commonwealth v. Abdullah, 2029 EDA 2016, 2017 WL
2261660 (Pa. Super. filed May 23, 2017) (unpublished mem.). As noted
below, Appellant’s present counsel asserts that she represented Naree
Abdullah at some point during the prosecution of Abdullah for the killing of
Azcona.

8 The Commonwealth further asserted that even if Appellant timely presented
the information, he could not prove prejudice requiring a new trial because
there was overwhelming evidence of his guilt based on the identifications by
Reeder and Spearman.

                                           -7-
J-S29022-20


       It’s fair to say that [Appellant’s present] counsel represented
       Naree Abdullah at some point in the litigation [involving the killing
       of Azcona]. It’s fair to say that [counsel] was aware that Mr.
       Abdullah claimed that Demond Jackson was a liar. Even so,
       [counsel] could not reasonably believe that the Commonwealth
       would use a known liar to testify in two trials. Furthermore, the
       [PCRA c]ourt should hold a hearing to determine how [the
       Commonwealth] obtained a copy of a letter which was intended
       to be attorney-client privileged work product.

Id. at 3.

       On January 28, 2019, the PCRA court issued a Pa.R.Crim.P. 907 notice

of its intent to dismiss the instant PCRA petition. In its notice, the PCRA court

checked a box next to the statement that “[t]he issues raised in the [PCRA]

petition filed by your attorney are without merit.” Notice, 1/28/19. Appellant

filed a response that restated the issues raised in his PCRA petition and

opposition to the Commonwealth’s motion to dismiss.

       On February 25, 2019, the PCRA court entered the order dismissing

Appellant’s petition “based upon [l]ack of [m]erit.” Order 2/25/19. The PCRA

court did not address Appellant’s claim that the Commonwealth’s inclusion of

the November 28, 2016 letter from his present counsel violated an attorney-

client privilege.

       Appellant separately filed timely notices of appeal at each of the above-

captioned trial court docket numbers.9           The PCRA court did not order a
____________________________________________


9 Each of the four records involved in this case contain an electronically filed
notice of appeal stamped by the clerk of the court as accepted for review at
four different times.     Moreover, present counsel represented that she
separately filed her notice of appeal in all four cases. The fact that all four



                                           -8-
J-S29022-20



Pa.R.A.P. 1925(b) statement but filed a Rule 1925(a) opinion asserting that

Appellant’s petition did not qualify for a timeliness exception and, in any event,

failed to state a basis for PCRA relief.10

       Appellant, in his initial brief, presents the following issue for review:

       The PCRA court abused its discretion when it denied the PCRA
       petition without first holding an evidentiary hearing into the claim
       that the convictions were the product of Brady/Giglio violations.

Appellant’s Brief at 2 (footnote omitted and some formatting altered).

       Appellant asserts that his claims that the Commonwealth failed to

disclose information to impeach Demond Jackson and Reeder stated an

exception to the PCRA time bar and established a basis for either a new trial,

or a PCRA evidentiary hearing.          Concerning the timeliness of his petition,

Appellant cites Wearry v. Cain, 136 S. Ct. 1002 (2016), for the proposition

that “Brady/Giglio claims cannot be time barred or defaulted in any event

because such claims are regarded as hidden defects for which the prosecution

is solely responsible.”      Id. at 28.        Further, relying on Dennis v. Sec'y,

Pennsylvania Dep't of Corr., 834 F.3d 263, 285 (3d Cir. 2016), Appellant

contends that “defense counsel has no obligation to hunt for Brady material,

and that the U.S. Supreme Court has never stated that ‘due diligence’ is an

element of a Brady claim.” Id. Essentially, Appellant contends that if “the
____________________________________________


notices of appeal bore all four trial court docket numbers does not affect
Appellant’s compliance with Commonwealth v. Walker, 185 A.3d 969 (Pa.
2018). See Commonwealth v. Johnson, 236 A.3d 1141, 1144 (Pa. Super.
2020) (en banc).
10 The PCRA court did not address Appellant’s claim regarding Reeder.


                                           -9-
J-S29022-20



Commonwealth suppresses evidence vital to the defense, the Commonwealth

may not defend the claim on an assertion that [a defendant] did not act with

due diligence.” Id.

     As to the merits of his claims, Appellant asserts that the information

impeaching Demond Jackson and Reeder would have changed the outcome of

the trial. Appellant contends that Demond Jackson’s testimony was critical to

the Commonwealth’s theory that Appellant had motive to engage in the

altercation at the bar and shoot into the vehicle.    Id. at 34.   Moreover,

Appellant claims that the impeachment of Reeder’s identification of Appellant

as one of the shooters could have changed the outcome of trial because

Spearman’s testimony identifying Appellant as the person who shot into the

car was not worthy of belief. Id. Appellant maintains that there was evidence

indicating that he was not armed when he was in the bar, that he left the bar

with a female before the shooting, and that there was no evidence indicating

where he could have obtained a firearm before the shooting. Id.

     The Commonwealth responds that Appellant cannot establish a PCRA

timeliness exception.   Specifically, the Commonwealth emphasizes that

because Appellant relies on information from separate and unrelated cases,

there was no governmental interference. Commonwealth’s Brief at 8-9. The

Commonwealth further claims that the information about Demond Jackson

and Reeder was public information and therefore not Brady material. Id. at

8-9. The Commonwealth adds that based on present counsel’s November 28,

2016 letter to Appellant discussing Demond Jackson, Appellant cannot

                                   - 10 -
J-S29022-20



establish that he filed his petition within one year of discovering the

information. Id. at 7.

       Appellant filed a reply brief challenging, in part, the Commonwealth and

the PCRA court’s suggestion that he possessed information regarding Demond

Jackson in 2016 but waited until January 8, 2018, to file the instant PCRA

petition. Appellant’s Reply Brief at 2. Appellant asserts that the suggestion

was “totally and completely false.” Id. Appellant requested that this Court

require the Commonwealth “to explain the provenance of the letter[,]”

arguing:

       Appellant believes the letter was attorney-client privileged
       correspondence taken from Naree Abdullah’s [a defendant in the
       killing of Azcona] by prison authorities from Naree Abdullah’s
       belongings as part of an investigation into who knew what about
       Demond Jackson and when. Appellant’s [present counsel] also
       represented Naree Abdullah. The Commonwealth has an ethical
       obligation to refrain from seizing attorney-client privileged
       correspondence. Appellant believes the Commonwealth should
       not reap a benefit from a violation of the attorney-client privilege.

Id. at 3.11

       Our review of the denial of PCRA relief is limited to “whether the record

supports the PCRA court's determination and whether the PCRA court’s

decision is free of legal error.” Commonwealth v. Lawson, 90 A.3d 1, 4

(Pa. Super. 2014) (citation omitted).




____________________________________________


11 The Commonwealth filed an application to file a response to Appellant’s
reply brief, which this Court denied.

                                          - 11 -
J-S29022-20



      “[T]he timeliness of a PCRA petition is a jurisdictional requisite.”

Commonwealth v. Brown, 111 A.3d 171, 175 (Pa. Super. 2015). A PCRA

petition, “including a second or subsequent petition, shall be filed within one

year of the date the judgment becomes final” unless the petitioner pleads and

proves one of three statutory exceptions. 42 Pa.C.S. § 9545(b)(1). The three

statutory exceptions include the following:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).     To invoke one of these exceptions, a

petitioner raising a claim arising on or after December 24, 2017, must also file

his petition within one year of the date the claim could have been presented.

See 42 Pa.C.S. § 9545(b)(2). It is the PCRA petitioner’s “burden to allege

and prove that one of the timeliness exceptions applies.” Commonwealth

v. Albrecht, 994 A.2d 1091, 1094 (Pa. 2010) (citation omitted and some

formatting altered).

      Brady Violations as Exceptions to the PCRA Time Bar

      Our Supreme Court has stated:


                                     - 12 -
J-S29022-20


      Although a Brady violation may fall within the governmental
      interference exception, the petitioner must plead and prove the
      failure to previously raise the claim was the result of interference
      by government officials, and the information could not have been
      obtained earlier with the exercise of due diligence. Section
      9545(b)(1)(ii)'s exception requires the facts upon which the
      Brady claim is predicated were not previously known to the
      petitioner and could not have been ascertained through due
      diligence. [W]e clarified that § 9454(b)(1)(ii)'s exception does not
      contain the same requirements as a Brady claim, noting “we
      made clear the exception set forth in subsection (b)(1)(ii) does
      not require any merits analysis of the underlying claim. Rather,
      the exception merely requires that the ‘facts' upon which such a
      claim is predicated must not have been known to appellant, nor
      could they have been ascertained by due diligence.”

Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008) (citations

omitted). A Brady claim may not be addressed on its merits until a PCRA

petitioner   establishes   that   he   timely   filed   his   petition.   See   id.;

Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008).

      In Commonwealth v. Small, 238 A.3d 1267 (Pa. 2020), our Supreme

Court abrogated the “public record presumption,” under which information

that was a matter of public record could not be deemed “unknown” under

Section 9545(b)(1)(ii). Small, 238 A.3d at 1286. Accordingly, the fact that

information is “public” will not sustain a presumption that the information was

known to a petitioner for the purposes of an exception under Section

9545(b)(1)(ii).

      However, Small relied on a statutory interpretation of Section

9545(b)(1)(ii), which does not necessarily apply to Section 9545(b)(1)(i).

Section 9545(b)(1)(i) requires a petitioner to establish suppression, or more



                                       - 13 -
J-S29022-20



specifically, “interference by a governmental official,” to prove a timeliness

exception. See 42 Pa.C.S. § 9545(b)(1)(i); Abu-Jamal, 941 A.2d at 1268;

see also Commonwealth v. Tharp, 101 A.3d 736, 747 (Pa. 2014) (noting

that “[t]o prove a Brady violation, the defendant must show that: (1) the

prosecutor    has suppressed      evidence;    (2)    the   evidence,   whether

exculpatory or impeaching, is helpful to the defendant; and (3) the

suppression prejudiced the defendant” (emphasis added)).        Moreover, our

Supreme Court has consistently stated that a petitioner must be duly diligent

in discovering the information that gives rise to his Brady claim. Tharp, 101

A.3d at 747; Stokes, 959 A.2d at 310 (noting that the proper questions with

respect to timeliness of the petitioner’s Brady claim was whether the

government interfered with the petitioner’s access to the postal service and

police department files, and “whether the petitioner was duly diligent in

seeking those files” (emphasis added)).

     Here, Appellant does not dispute that his PCRA petition was untimely on

its face. Instead, Appellant broadly claims that his petition qualified for an

exception under Section 9545(b)(1)(i) because a defendant’s failure to

exercise due diligence does not defeat a Brady claim. However, Appellant’s

assertion goes to the merits of his underlying Brady claim and not the

threshold question of whether he is entitled to relief under Section

9545(b)(1)(i).   Stokes, 959 A.2d at 310.            Our Supreme Court has

consistently rejected such an approach. See id. Therefore, we conclude that




                                    - 14 -
J-S29022-20



Appellant’s principal legal argument fails.12 In any event, as discussed herein,

the record supports the PCRA court’s conclusion that Appellant failed to

establish a timeliness exception to the PCRA time bar.

                         Information Regarding Reeder

       With respect to Reeder, Appellant acknowledges that he was aware of

Reeder’s prior conviction for a 1991 burglary and the fact that Reeder received

a favorable sentence for the conviction. Appellant’s Brief at 18. Quoting this

Court’s unpublished memorandum from 2001 in an unrelated case, Appellant

claims that the Commonwealth suppressed information that Reeder “is a

known thief and robber who purportedly burglarized and stole cash, jewelry,

and cocaine from a drug dealer’s residence in August[] 1991.” Id. (citation

and quotation marks omitted). Appellant claims that the Commonwealth “only

gave the jury a very sanitized version of Mr. Reeder’s criminal history” and

that “[t]he jury was not informed that Mr. Reeder had a very long criminal

history.” Id.

       Appellant further contends that the Commonwealth failed to disclose

“benefits bestowed on . . . Reeder in exchange for his testimony.” Id. at 33.

____________________________________________


12 We acknowledge that Appellant correctly argues that he is not required to
show that he acted with diligence in discovering a claim of governmental
interference based on a violation of the Commonwealth’s duty to disclose
favorable evidence under Giglio and Brady. However, all of the cases
Appellant cites in support of his argument discuss the merits of a Brady claim,
and not the timeliness exception under Section 9545(b)(1)(i) and the PCRA’s
requirement that a timeliness exception must be raised within the time
prescribed by Section 9545(b)(2).


                                          - 15 -
J-S29022-20



Specifically, Appellant alleges that the Commonwealth did not disclose the

quashal of a firearms offense and “benefits given Reeder’s son.” Id. at 33.

       The Commonwealth responds that Appellant improperly cites to an

unpublished opinion issued before May 1, 2019. Commonwealth’s Brief at 8

n.5; see also Pa.R.A.P. 126(b). Further, the Commonwealth contends that

the information that Appellant relies on “came to light in another, separate

trial,” and emphasizes that because the information was public, “it was not

Brady material withheld by the Commonwealth in violation of the law or

Constitution     of   either   this   Commonwealth    or   the   United   States.”

Commonwealth’s Brief at 9.

       Instantly, aside from his reliance on an unpublished memorandum of

this Court in an unrelated case, Appellant has provided no information or

evidence that Reeder was “a known thief and robber,” who had a “very long

criminal history,” or that he obtained benefits for his son. Further, Appellant

failed to plead or prove that the Commonwealth actually suppressed or

otherwise interfered with his ability to obtain this information.          Lastly,

Appellant does not allege that he exercised due diligence. Therefore, under

these circumstances, we discern no reversible error in the PCRA court’s ruling,

and we conclude that Appellant failed to state a timeliness exception under

Section 9545(b)(1)(i), and that no relief is due.13

____________________________________________


13 In light of the absence of any “fact” supporting Appellant’s allegations, we
further conclude that Appellant failed to establish any basis to prove that
Appellant stated a timeliness exception under Section 9545(b)(1)(ii).

                                          - 16 -
J-S29022-20



                Information Regarding Demond Jackson

      As to Demond Jackson, Appellant maintains that an unrelated 1996 trial

concerning the killing of Francisco Azcona revealed the following:

      [Demond] Jackson committed armed robberies, and sold drugs
      and the police looked the other way. [Demond] Jackson had open
      drug charges back in 1994. [Demond] Jackson was involved in a
      robbery/homicide in 1994 and never prosecuted for it. Jackson
      was shot in the hand on December 11, 1993 and he gave the
      police a completely false report for which he was never
      prosecuted. In February 27, 1995, Jackson gave a statement
      about the robbery/homicide of a grocery store.

Appellant’s Brief at 16-17 (citations omitted). Appellant continues, “[Q]uite

remarkably none of this information about Demond Jackson was divulged by

the prosecution despite the fact that [Demond] Jackson’s prior out-of-court

statement and his in-court testimony were used to prove a motive [at

Appellant’s trial].” Id. at 17. Appellant further asserts that “[t]he information

that Mr. Jackson was an informant for the police was not divulged to

[Appellant].” Id. at 19.

      As with his previous claim, Appellant provides no evidentiary basis for

his assertions that “the police looked the other way” while Demond Jackson

committed “armed robberies” or “sold drugs.”          Moreover, to the extent

Appellant’s argument relies solely on Demond Jackson’s testimony at a

subsequent and unrelated trial, Appellant cannot establish that the failure to




                                     - 17 -
J-S29022-20



disclose testimony in a later trial evidenced governmental interference under

Section 9545(b)(1)(i).14 See Stokes, 959 A.2d at 310.

                        Appellant’s Request For Remand

       As    discussed     previously,     the     Commonwealth   has   consistently

maintained that Appellant failed to satisfy Section 9545(b)(2), which required

him to file a PCRA petition within the statutory time from the date his claim

could have been raised.        See Mot. to Dismiss at 6 n.2.      In support of its

assertion, the Commonwealth relied on present counsel’s November 28, 2016

letter to Appellant. See id. Although Appellant objected to the use of the

letter in the PCRA court, the PCRA court did not address the objection and

instead referred to the letter as evidence that Appellant did not promptly file

the instant petition.      As noted above, Appellant requested a remand to

consider how the Commonwealth came into possession of the letter.              See

Appellant’s Reply Brief at 3.

____________________________________________


14 Moreover, Appellant alleged no due diligence to support his claim that he
discovered a previously unknown fact under Section 9545(b)(1)(ii). Unlike
the information discussed in Small and Commonwealth v. Burton, 158 A.3d
618 (Pa. 2017), Appellant’s characterization of testimony in a subsequent
legal proceeding falls short of stating a “fact.” For example, in Small, the
petitioner initially relied on statements in this Court’s decision discussing his
codefendant’s testimony at trial and a subsequent PCRA hearing. Small, 238
A.3d at 1273. The petitioner, however, eventually presented the PCRA court
with evidence based on the codefendant’s testimony at his own PCRA hearing.
In Burton, the petitioner’s claim relied on information that a codefendant
admitted to murdering the decedent and that an innocent man went to jail for
crimes the codefendant committed. Burton, 158 A.3d at 622. Instantly,
Appellant relies on his own characterization of Demond Jackson’s testimony
without providing a foundation for his assertions, such as the transcript from
the trial for the killing of Azcona.

                                          - 18 -
J-S29022-20



      For the reasons stated above, we find it unnecessary to consider the

letter when determining that Appellant did not establish a time bar exception

under Section 9545(b)(1)(i). In any event, we note that the Commonwealth

asserted that it obtained the letter when a codefendant in the killing of Azcona

filed it as part of a PCRA proceedings in that case.   See Mot. to Dismiss at 6

n.2. Appellant now claims that the Commonwealth obtained the letter during

a search of one of present counsel’s other clients, who was also involved in

the killing of Azcona. See Appellant’s Reply Brief at 3. However, Appellant

did not raise this allegation in the PCRA court. Further, Appellant has failed

to produce any evidence substantiating his claim that the Commonwealth

improperly obtained the letter, nor did he rebut the Commonwealth’s assertion

that Appellant communicated the information to a third party who then placed

the letter at issue in a separate PCRA proceeding. Under these circumstances,

we discern no basis to remand for a determination concerning the propriety

of the Commonwealth’s use of the November 28, 2016 letter.

                                 Conclusion

      For the reasons stated herein, we find no error in the PCRA court’s

conclusion that Appellant’s instant PCRA petition was untimely filed. Appellant

has not established meritorious arguments as he has failed to plead and prove

that the Commonwealth interfered with his ability to his raise his claims prior

to the instant filing. Moreover, Appellant has not raised any basis for a remand

to determine how the Commonwealth came into possession of the November

28, 2016 letter. Accordingly, finding no legal error or abuse of discretion, we

                                     - 19 -
J-S29022-20



affirm the PCRA court’s order dismissing Appellant’s petition as untimely. See

Lawson, 90 A.3d at 4.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2021




                                    - 20 -